Citation Nr: 1818657	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-33 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a lung disorder, claimed as due to in-service exposure to asbestos.


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to March 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.

In his August 2014 substantive appeal, the Veteran requested a hearing before the Board.  However, in a February 2018 statement, the Veteran's spouse withdrew his request for a Board hearing because the Veteran was hospitalized and unable to report to a Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's currently-diagnosed asbestosis is related to service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for asbestosis are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a lung disorder.  He asserts that his currently diagnosed lung disorder is related to asbestos exposure during service.  The record reflects that the Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD) and asbestosis.  See, e.g., April 2015 VA treatment record. 

Regrettably, in October 2011, the National Personnel Records Center indicated that the Veteran's service administrative personnel records were destroyed in the July 12, 1973 fire in St. Louis, Missouri, and were therefore unavailable.  Any exposure to asbestos during service was therefore not officially confirmed.  However, when there is evidence that a Veteran's service personnel records have been lost or destroyed, as is the case here, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

The Veteran asserts that he was exposed to asbestos while performing duties as a wheeled mechanic, and as a result working with insulation, ceiling and floor tiles, and shingles while performing construction work during service.  See, e.g., March 2014 Decision Review Officer hearing transcript.  While the Veteran's DD Form 214 does not list the Veteran's military occupational specialty, the Veteran submitted a certificate from the Department of the Army showing completion of an automotive mechanic course during service.  The DD Form 214 also lists a completed "Wheel Veh Mech" course.

As a lay person, the Veteran is competent to testify to events that he experienced during service, including his military duties.  His numerous lay statements, reports to medical personnel, and testimony have been consistent throughout the appeal period.  As such, the Board considers his assertions as to his military duties to be credible.  VA Adjudication Manual, M21-1, Section IV.ii.2.C.2.d provides that some of the major occupations involving exposure to asbestos include insulation work, demolition of old buildings, construction, and servicing of friction products such as brake linings.  Moreover, in light of his unavailable service personnel records, the Board has a heightened duty to consider the benefit of the doubt rule.  Accordingly, and after resolving reasonable doubt in the Veteran's favor, the Board finds that exposure to asbestos is consistent with the circumstances of this Veteran's military service.

As a current disability and an in-service event have been established, the only remaining requirement is a causal nexus between the two.  In this case, a December 2010 private chest x-ray report noted that the curvilinear radiopacity seen on the chest x-ray corresponds to a calcified pleural plaque along the left hemithorax, which is likely from asbestos-related pleural disease.  Similarly, a July 2013 VA report of a chest CT scan noted bilateral calcific pleural plaque compatible with asbestos-related pleural disease.  There is no medical evidence to the contrary. 

Based on the foregoing, and resolving doubt in favor of the Veteran, the Board finds that the current asbestosis disability is related to asbestos exposure in service, and service connection for asbestosis is therefore warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for asbestosis is granted.




____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


